Kane, J. (dissenting).
The narrow issue to be resolved on this appeal is whether the questioned directive infringes upon a correction employee’s freedom of association as protected by the First Amendment. We are not confronted with issues involving freedom of speech, religion, or assembly, and the authorities dealing with those subjects may not be directly in point when applied to the rather unique situation we must address in this case.
The policy statement accompanying the department’s directive recited that as a result of an extensive investigation of alleged Klan activity within the State’s correction system, it was revealed there were incidents of direct involvement in the Klan by its employees. Although these incidents were de*292scribed as being limited in number, "reports of potential activity and expressions of fear among employees and inmates are widespread and pervasive.” The statement then went on to note that the department recognized the employees’ right to freely associate as guaranteed by the First Amendment, as well as the inmates’ right to humane treatment under the Eighth Amendment, and concluded that in the particular environment resulting from penal confinement, the presence of the Klan, or even the possibility of Klan related activity in that environment, could cripple the effective operation of a correctional facility. Thus, in promulgating the directive, the commissioner was obviously reacting to what he considered to be a real threat to the daily operation and security of the department’s facilities and the safety of its employees and prisoners.
No one would question or seek to dilute the fundamental freedoms protected by the First Amendment or to retreat from the long line of cases defining and supporting those rights. However, it has never been suggested that the right of association is unqualified and, as the majority recognizes, judicial authorities have acknowledged the validity of certain restrictions on that right when a paramount and overriding governmental interest was sought to be advanced and when a less drastic means to achieve that purpose was unavailable (see Elrod v Burns, 427 US 347, 362; Shelton v Tucker, 364 US 488). Indeed, a regulation inhibiting an inmate’s associational rights was recently upheld when it was concluded that the limitation was reasonable and consistent with the legitimate operational considerations of the involved prison (Jones v North Carolina Prisoners’ Labor Union, 433 US 119).
The factual picture developed in this case demonstrates circumstances far different from those presented in earlier First Amendment association cases concerning political appointees in a sheriff’s office, employees in defense plants, and teachers (Elrod v Burns, supra; United States v Robel, 389 US 258; Keyishian v Board of Regents, 385 US 589). In the matter at hand we are dealing with a peculiar type of environment entirely foreign to normal living conditions; one where we have no personal experience and little information other than that which may be gleaned from the statements of third parties. Restraint of liberty is the order of the day in prison, and if the authority personifying that restraint is, or is *293thought to be, the representative of a secret organization with a history of promoting racial fear and hatred, then a difficult administrative task might well become impossible. In this connection the Supreme Court has aptly observed that: "[T]he interest in preserving order and authority in the prisons is self-evident. Prison life, and relations between the inmates themselves and between the inmates and prison officials or staff, contain the ever-present potential for violent confrontation and conflagration. Wolff v. McDonnell, 418 U.S., at 561-562. Responsible prison officials must be permitted to take reasonable steps to forestall such a threat, and they must be permitted to act before the time when they can compile a dossier on the eve of a riot.” (Jones v North Carolina Prisoners’ Labor Union, supra, pp 132, 133.) I do not mean to imply that employment within the correction system entails the surrender of any constitutional rights, or that the status of such employees may be equated with inmates whose confinement automatically works a deprivation of particular associational rights. The key is that penal institutions, by their very nature, embrace staff and prisoner alike in a highly volatile setting which does not generally prevail in the rest of society. Anything that would exacerbate an already delicate condition should be avoided so long as the action taken does not offend constitutional principles. Under these somewhat unnatural circumstances, the directive in question is not a bar to employment in violation of First Amendment rights, but constitutes instead a valid restriction thereon to advance a compelling State interest in the orderly and safe administration of its correction facilities where no lesser action would suffice.
In focusing the rationale of Robel (supra), on the breadth of the challenged directive, the majority is drawn from a proper appreciation of the underlying issue in this case. The employment of Communist Party members at defense plants creates a variable security risk. The seriousness of the threat depends, at least in part, on the sensitivity of a given worker’s post and the nature of his individual commitment to the goals of that organization. Here, by way of contrast, simple Klan membership poses a threat to the tranquility of an entire prison system which is constant and derives its existence wholly apart from any particular employee’s occupational rank or his willingness to translate Klan beliefs into the detrimental performance of assigned duties. Attaching the label of Klans*294man to any employee, even if the appellation is untrue, will jeopardize that tranquility. Thus, it is precisely the fact of membership in the Ku Klux Klan, or suspected affiliation with it, that produces a result too dangerous to be accepted. Perhaps there will always be some correction officials who adhere to Klan tenets and who, like Communist defense workers, represent a potential threat to their respective employers, but that is not the point. Such employees can and should be dealt with on an individual basis without resort to an indiscriminate ban which presumes the realization of that potential from the mere fact of association with the group. In this case, however, it is the very thought of Klan involvement among employees that generates a hazard and, seen in that light, it is submitted that the majority has correctly selected the Robel standard, but applied it to the wrong problem. The directive makes sense as the only satisfactorily targeted response that could be put forth to advance the crucial need of preserving confidence and stability in the staff/inmate relationship. What the Klan is or has done lately matters little to those within the highly charged atmosphere of a correction facility; how it is regarded by those who must function in that environment is all important. Although taken from another context, I do not think it is too far-fetched to relate perceived Klan membership in this setting to the cry of fire in a crowded theatre.
Lastly, assuming the directive is invalid, I fail to understand the logic of the majority’s further conclusion that an employee’s Klan involvement may not be questioned, particularly since it seems to urge a thorough examination as the proper device to weed out any discriminatory violation of appellants’ policies. Given the strong interest in the security and safety of its facilities and the direct connection between Klan influence and that interest, appellant should, at the very least, be permitted to inquire into the fact of Klan membership or attitudes among its employees. The danger of the association, if not sufficient to warrant an outright ban, is certainly too great to be ignored.
The subject directive should be declared constitutional.
Sweeney, Mahoney and Main, JJ., concur with Greenblott, J. P.; Kane, J., dissents and votes to reverse in an opinion.
Order and judgment affirmed, with costs.